                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,
          Plaintiff,                                     NOTICE

              v.                                         Case No. 2:18-cr-240
                                                         CHIEF JUDGE SARGUS, JR.
GS CALTEX CORPORATION,
          Defendant.


       TAKE NOTICE that a proceeding in this case has been set for the place, date,
and time set forth below:

Place:        United States District Court              COURTROOM # 2
              Joseph P. Kinneary U.S. Courthouse
              85 Marconi Boulevard                      April 24, 2019 at 10:00 A.M.
              Columbus, Ohio 43215

TYPE OF PROCEEDING:          SENTENCING HEARING

The following schedule is established:
(a) Any sentencing memorandum may be filed no later than 10 days prior to sentencing;
(b) If such memorandum is filed, the opposing side may file a memorandum in opposition
no later than 5 days prior to sentencing;
(c) Motions under U.S.S.C. § 3553(e) or U.S.S.C. §5K1.1 must be filed at least 5 days prior
to sentencing
(d) No other memoranda or motions pertaining to sentencing shall be filed without leave of
court.



                                           EDMUND A. SARGUS, JR.
                                           UNITED STATES CHIEF DISTRICT JUDGE
DATE: March 8, 2019

                                              /s / Christin Werner
                                           (By) Christin Werner, Deputy Clerk


Counsel noticed via CM/ECF
